Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                    No. 04-16-00378-CV

                                  Sandra Lynn BURGER,
                                         Appellant

                                             v.

                                  Daryl Glenn BURGER,
                                         Appellee

                From the 198th Judicial District Court, Bandera County, Texas
                              Trial Court No. CV XX-XXXXXXX
                        Honorable M. Rex Emerson, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

      In accordance with this court’s opinion of this date, appellant’s motion to dismiss is
GRANTED, and this appeal is DISMISSED. Costs of appeal are taxed against Appellant Sandra
Lynn Burger.

       SIGNED February 1, 2017.


                                              _________________________________
                                              Karen Angelini, Justice